MEMORANDUM**
Ranjit Singh, native and citizen of India, petitions for review of the Board of Immigration Appeals’ (“BIA”) summary affirmance of an immigration judge’s (“IJ”) denial of applications for asylum, withholding of removal, and relief under the Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. Where, as here, the BIA affirms without an opinion, we review the IJ’s decision directly. Falcon Carriche v. Ashcroft, 350 F.3d 845, 850-51 (9th Cir.2003). We review for substantial evidence an adverse *329credibility determination. Chebchoub v. INS, 257 F.3d 1038, 1042 (9th Cir.2001). We deny the petition.
Substantial evidence supports the IJ’s adverse credibility finding based on Singh’s failure to identify himself and inconsistencies between his testimony and his application and interviews that go to the heart of his asylum claim, including inconsistencies regarding the identity of his kidnapers and the number of times he was arrested. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir.2003) (upholding adverse credibility finding when the IJ’s “credibility findings went to key elements of the asylum application, including identity”); Chebchoub, 257 F.3d at 1043. Because Singh failed to demonstrate that he was eligible for asylum, it follows that he did not satisfy the more stringent standard for withholding of removal. See Farah, 348 F.3d at 1156.
In addition, substantial evidence supports the IJ’s denial of relief under the CAT. See id. at 1157.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.